 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIKA PEREZ,                                        Case No.: 19-CV-1626 W (KSC)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  WITHDRAW AS COUNSEL [DOC.
                                                         14]
14   WORLDWIDE FLIGHT SERVICES,
     INC., et al.,
15
                                     Defendants.
16
17
           Attorneys Stephen Mitchell and Heng G. Shi have filed a motion to withdraw as
18
     attorneys of record for Plaintiff Erika Perez. [Doc. 14.] Defendants do not oppose.
19
     [Doc. 15.]
20
           “The grant or denial of an attorney’s motion to withdraw in a civil case is a matter
21
     addressed to the discretion of the trial court . . . .” Washington v. Sherwin Real Estate,
22
     Inc., 694 F.2d 1081, 1087 (7th Cir. 1982). Factors considered in evaluating the
23
     application include: “1) the reasons why withdrawal is sought; 2) the prejudice
24
     withdrawal may cause to other litigants; 3) the harm withdrawal might cause to the
25
     administration of justice; and 4) the degree to which withdrawal will delay the resolution
26
     of the case.” CE Resource, Inc. v Magellan Group, LLC, 2009 WL 3367489, at *2 (E.D.
27
28

                                                     1
                                                                                 19-CV-1626 W (KSC)
 1   Cal. Oct. 14, 2009) (citing Canandaigua Wine Co., Inc. v. Moldauer, 2009 WL 89141, at
 2   *1 (E.D. Cal. Jan. 14, 2009)).
 3         Plaintiff has consented to the withdrawal and been informed that Plaintiff will be
 4   acting pro se moving forward unless new counsel is obtained. (Mot. to Withdraw [Doc.
 5   14] 2:5–8.) As noted, other litigants in this case have not opposed the application to
 6   withdraw. Good cause appearing, the Court GRANTS the withdrawal and ORDERS
 7   that the docket reflect Attorney Shi’s and Attorney Mitchell’s withdrawal from the case.
 8
 9         IT IS SO ORDERED.
10   Dated: January 6, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                19-CV-1626 W (KSC)
